Exhibit 10.2

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
November 8, 2018, effective as of the Closing of the transactions contemplated
by the Share Exchange Agreement (as defined herein), by and among (i) Union
Acquisition Corp., an exempted company incorporated under the laws of the Cayman
Islands, which will be known after the consummation of the transactions
contemplated by the Share Exchange Agreement (as defined below) as “Bioceres
Crop Solutions Corp.” (including any successor entity thereto, “Union”), (ii)
Joseph J. Schena, in his capacity under the Share Exchange Agreement as the
Pre-Closing Union Representative (including any successor Pre-Closing Union
Representative appointed in accordance therewith, the “Pre-Closing Union
Representative”), and (iii) the undersigned holder (“Holder” and together with
Union and the Pre-Closing Union Representative, collectively the “Parties” and
individually a “Party”). Any capitalized term used but not defined in this
Agreement will have the meaning ascribed to such term in that certain the Share
Exchange Agreement (as amended from time to time in accordance with the terms
thereof, the “Share Exchange Agreement”), by and among Union, the Pre-Closing
Union Representative, and Holder.

WHEREAS, as of the date hereof, Union, the Pre-Closing Union Representative and
Holder entered into Share Exchange Agreement pursuant to which, subject to the
terms and conditions thereof, Union will acquire from Holder, among other equity
interests from Bioceres S.A., all of the issued and outstanding equity interests
of New Messi, Inc., a Delaware corporation (the “Company”) in exchange for,
among other securities, twenty-seven million, one hundred sixteen thousand, one
hundred seventy-four (27,116,174) newly issued Union Ordinary Shares, a portion
of which will be set aside in escrow and held in an escrow account in accordance
with the terms and conditions of the Share Exchange Agreement and the Escrow
Agreement;

WHEREAS, pursuant to the Share Exchange Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the parties hereto desire to
enter into this Agreement, pursuant to which the Exchange Shares to be issued to
Holder (including any shares held in escrow as Escrow Shares) (such Exchange
Shares, together with any securities paid as dividends or distributions with
respect to such securities or into which such securities are exchanged or
converted, the “Restricted Securities”) shall become subject to limitations on
disposition as set forth herein.

1

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated into this Agreement as if fully set forth below, and intending to
be legally bound hereby, the parties hereby agree as follows:

1. Lock-Up Provisions.

(a) Holder hereby agrees not to, until the earlier of (A) the earlier of (x) one
(1) year after the Closing of the transactions contemplated by the Share
Exchange Agreement and (y) the date on which the closing price of Union’s
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, and recapitalizations) for any 20
trading days within any 30-trading day period commencing one hundred and fifty
(150) days after the Closing of the transactions contemplated by the Share
Exchange Agreement and (B) the date that the combined company consummates a
subsequent liquidation, merger stock exchange or other similar transaction which
results in all shareholders having the right to exchange their ordinary shares
for cash, securities or other properties (collectively, the “Lock-Up Period”)
(i) lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, any Restricted Securities, (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Restricted
Securities, or (iii) publicly disclose the intention to do any of the foregoing,
whether any such transaction described in clauses (i), (ii) or (iii) above is to
be settled by delivery of Restricted Securities or other securities, in cash or
otherwise (any of the foregoing described in clauses (i), (ii) or (iii), a
“Prohibited Transfer”). The foregoing sentence shall not apply to the transfer
of any or all of the Restricted Securities owned by Holder (other than Escrow
Shares if and until such Escrow Shares are disbursed to Holder from the Escrow
Account in accordance with the terms and conditions of the Share Exchange
Agreement and the Escrow Agreement) (A) if Holder is an individual, by gift,
will or intestate succession upon the death of Holder, (B) to any Permitted
Transferee or (C) if Holder is an individual, pursuant to a court order or
settlement agreement related to the distribution of assets in connection with
the dissolution of marriage or civil union; provided, however, that in any of
cases (A), (B) or (C) it shall be a condition to such transfer that (x) the
transferee executes and delivers to Union and the Pre-Closing Union
Representative an agreement stating that the transferee is receiving and holding
the Restricted Securities subject to the provisions of this Agreement applicable
to Holder, and there shall be no further transfer of such Restricted Securities
except in accordance with this Agreement and (y) such transfer shall not reduce
Holder’s ownership of Union Ordinary Shares to an amount that is below fifty one
percent (51%) of the then outstanding Union Ordinary Shares. As used in this
Agreement, the term “Permitted Transferee” shall mean: (I) if Holder is an
individual, the members of Holder’s immediate family (for purposes of this
Agreement, “immediate family” shall mean with respect to any natural person, any
of the following: such person’s spouse, the siblings of such person and his or
her spouse, and the direct descendants and ascendants (including adopted and
step children and parents) of such person and his or her spouses and siblings),
(II) if Holder is an individual, any trust for the direct or indirect benefit of
Holder or the immediate family of Holder, (III) if Holder is a trust, to the
trustor or beneficiary of such trust or to the estate of a beneficiary of such
trust, (IV) if Holder is an entity, as a distribution to limited partners,
shareholders, members of, or owners of similar equity interests in Holder upon
the liquidation and dissolution of Holder, (V) to any Affiliate of Holder, (VI)
any Person selling shares of Bioceres Semillas S.A. pursuant to Section 4 of the
Shareholders Agreement of Bioceres Semillas S.A., dated June 1, 2010, as
consideration thereof, in accordance with Section 2.8 of the Share Exchange
Agreement and (VII) any Person selling shares of Rizobacter S.A. pursuant to the
exercise of the Rizobacter Call Option (as defined in the Share Exchange
Agreement) as consideration thereunder, in accordance with Section 6.25 of the
Share Exchange Agreement. Holder further agrees to execute such agreements as
may be reasonably requested by Union or the Pre-Closing Union Representative
that are consistent with the foregoing or that are necessary to give further
effect thereto.

2

--------------------------------------------------------------------------------



(b) Holder further acknowledges and agrees that it shall not be permitted to
engage in any Prohibited Transfer with respect to any Escrow Shares until such
Escrow Shares are disbursed to Holder from the Escrow Account in accordance with
the terms and conditions of the Share Exchange Agreement and the Escrow
Agreement.

(c) Notwithstanding the foregoing, Holder may during the Lock-Up Period pledge
its Restricted Securities (other than its Escrow Shares) to an unaffiliated
third party lender as a guarantee to secure borrowings by Union or any of its
Subsidiaries; provided, that, it shall be a condition to any such pledge and
related guarantee that the applicable lender executes and delivers to Union and
the Pre-Closing Union Representative an agreement stating that the lender is
being guaranteed Restricted Securities that are subject to the provisions of
this Agreement applicable to Holder, and that in the event it becomes a holder
of such Restricted Securities pursuant to the terms of any applicable pledge,
loan or similar agreement, its shall be prohibited from transferring such
Restricted Securities except in accordance with this Agreement.

(d) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Union shall refuse to recognize any such purported transferee of the
Restricted Securities as one of its equity holders for any purpose. In order to
enforce this Section 1, Union may impose stop-transfer instructions with respect
to the Restricted Securities of Holder (and permitted transferees and assigns
thereof) until the end of the Lock-Up Period.

(e) During the Lock-Up Period (and with respect to any Escrow Shares, during the
period when such Escrow Shares are held in the Escrow Account), each certificate
(if any) evidencing any Restricted Securities shall be stamped or otherwise
imprinted with a legend in substantially the following form, in addition to any
other applicable legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], BY AND AMONG THE
ISSUER OF SUCH SECURITIES (THE “ISSUER”) AND THE ISSUER’S SECURITY HOLDER NAMED
THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT
CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

(f) For the avoidance of any doubt, Holder shall retain all of its rights as a
holder of Union Ordinary Shares during the Lock-Up Period, including the right
to vote any Restricted Securities.

2. Miscellaneous.

(a) Termination of Share Exchange Agreement. Notwithstanding anything to the
contrary contained herein, in the event that the Share Exchange Agreement is
terminated in accordance with its terms prior to the Closing, this Agreement and
all rights and obligations of the parties hereunder shall automatically
terminate and be of no further force or effect.

3

--------------------------------------------------------------------------------



(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. Union may assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) upon obtaining the consent
or approval of Holder. If the Pre-Closing Union Representative is replaced in
accordance with the terms of the Share Exchange Agreement, the replacement
Pre-Closing Union Representative shall automatically become a party to this
Agreement as if it were the original Pre-Closing Union Representative hereunder.

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

(d) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related in any way to this Agreement, the relationship of the Parties,
the transaction leading to this Agreement or contemplated hereby and/or the
interpretation and/or enforcement of the respective rights and duties of the
Parties hereunder or related in any way to the foregoing, shall be governed by
and construed in accordance with the internal, substantive laws of the State of
New York applicable to agreements entered into and to be performed solely within
such state, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the
State of New York.

(e) Jurisdiction and Venue. Each of the Parties (a) submits to the exclusive
jurisdiction of any state or federal court sitting in the State of New York, in
any Proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such Proceeding may be heard and determined in any such
court and (c) agrees not to bring any Proceeding arising out of or relating to
this Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any Proceeding so brought and waives
any bond, surety or other security that might be required of any other Party
with respect thereto. Each Party agrees that service of summons and complaint or
any other process that might be served in any Proceeding may be made on Union by
sending or delivering a copy of the process to the Party to be served at the
address of the Party and in the manner provided for the giving of notices in
Section 10.2. Nothing in this Section 2(e), however, shall affect the right of
any Party to serve legal process in any other manner permitted by law. Each
Party agrees that a final, non-appealable judgment in any Proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law.

(f) WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

4

--------------------------------------------------------------------------------



(g) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

(h) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, E-mail, or by registered or
certified mail (postage prepaid, return receipt requested) to the other Parties
as follows:

If to Union after the Closing, to: With copies to (which shall not constitute
notice):   Union Acquisition Corp. Arnold & Porter Kaye Scholer LLP 400 Madison
Avenue, Suite 11A 250 West 55th Street New York, NY 10017 New York, NY
10019-9710 Attention: Kyle Bransfield Attention: Stephen Koval, Esq. Email:
kbransfield@apcap.com Email: steve.koval@arnoldporter.com   Linklaters LLP 1345
Avenue of the Americas New York, NY 10105 Attention: Matthew Poulter E-mail:
matthew.poulter@linklaters.com   If to the Pre-Closing Union With copies to
(which shall not constitute notice): Representative, to:   Joseph J. Schena
Arnold & Porter Kaye Scholer LLP 162 College Park Drive 250 West 55th Street
Fairfield, CT 06824 New York, NY 10019-9710 Email: j.schena@sbcglobal.net
Attention: Stephen Koval, Esq.   Email: steve.koval@arnoldporter.com   If to
Holder, to: the address set forth below on the signature page to this Agreement.

5

--------------------------------------------------------------------------------



(i) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Pre-Closing Union Representative and Holder. No failure
or delay by a party in exercising any right hereunder shall operate as a waiver
thereof. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.

(j) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable Law,
but if any term or other provision of this Agreement is held to be invalid,
illegal or unenforceable under applicable Law, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision of this Agreement is invalid, illegal or unenforceable under
applicable Law, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(k) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Union (and the
Pre-Closing Union Representative on behalf of Union) will have no adequate
remedy at law, and agrees that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by Holder in
accordance with their specific terms or were otherwise breached. Accordingly,
each of Union and the Pre-Closing Union Representative shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

6

--------------------------------------------------------------------------------



(l) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Share Exchange Agreement or any Ancillary
Document. Notwithstanding the foregoing, nothing in this Agreement shall limit
any of the rights or remedies of Union and the Pre-Closing Union Representative
or any of the obligations of Holder under any other agreement between Holder and
Union or the Pre-Closing Union Representative or any certificate or instrument
executed by Holder in favor of Union or the Pre-Closing Union Representative,
and nothing in any other agreement, certificate or instrument shall limit any of
the rights or remedies of Union or the Pre-Closing Union Representative or any
of the obligations of Holder under this Agreement.

(m) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

(n) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

Union:   Union Acquisition Corp.   By:    /s/ Kyle P.
Bransfield                                           Name: Kyle P. Bransfield
Title: Chief Executive Officer   Pre-Closing Union Representative:   Joseph J.
Schena, in his capacity under the Share Exchange Agreement as the Pre-Closing
Union Representative   By: /s/ Joseph J. Schena

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

Holder: BIOCERES, Inc., By:   /s/ Federico
Trucco                                           Name: Federico Trucco Title:
President and Chief Executive Officer Number of Union Ordinary Shares:
27,116,174 Address for Notice: Ocampo 210bis, Predio CCT, Rosario, 2000, Santa
Fe, Argentina Attention: Gloria Montaron Estrada Email:
gloria.montaron@bioceres.con.ar Telephone No.: +54 341 4861122

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

--------------------------------------------------------------------------------